Citation Nr: 1648403	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to non-service-connected pension with aid and attendance from January 2014 to April 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The Veteran appeared via video conferencing equipment and provided testimony before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is located in VACOLS.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From January 29, 2014 until April 25, 2016, the Veteran's countable income for VA pension purposes did not exceed the maximum annual pension rate when considering non-reimbursed medical expenses.


CONCLUSION OF LAW

The criteria for nonservice-connected pension with aid and attendance from January 2014 have been met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. 
§§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273, 3.274, 3.275, 3.351, 3.352 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for non-service-connected (NSC) pension was received January 29, 2014.  Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2015).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. 
§§ 3.21, 3.23.  The MAPR effective December 1, 2013 through November 30, 2014 for a veteran with one dependent with aid and attendance was $25,022.  The rate effective December 1, 2014 through November 30, 2016 was $25,448.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare, maintenance, VA pension benefits, payments under Chapter 15, including accrued pension benefits, reimbursement for casualty loss, profit from sale of property, joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner), and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  

Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable MAPR and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g).

The income limit at the aid and attendance rate for a veteran with 1 dependent effective February 1, 2014 was $25,022.  Nonreimbursed medical expenses reduce countable income.  Accepted non-reimbursed medical expenses that are over 5 percent of the MAPR, without consideration of aid and attendance, are used to reduce countable income.  The 5 percent deductible for 2014 was $828.  This means any unreimbursed medical expenses paid over and above the $828 could be used to reduce countable income.

The income limit at the aid and attendance rate for a veteran with 1 dependent effective December 1, 2014 until December 1, 2016 was $ 25,448.  The 5 percent deductible effective December 1, 2014 was $842.

The Board considered expenses for the Medicare Part B Premium for the Veteran and his spouse and the numerous receipts for nonreimbursed medical expenses for the period in question.  After calculating the nonreimbursed medical expenses and Medicare Premiums and subtracting the 5 percent deductible, the Board finds that the Veteran's adjusted income did not exceed the allowed limits for pension purposes during the period in question.  

Accordingly, the Board finds that pension for the period of January 29, 2014 to April 26, 2016 is warranted.  Because the Veteran was granted service connection for disabilities as of April 26, 2016, non-service-connected pension is not warranted from this date. 



ORDER

Entitlement to retroactive payments of nonservice-connected pension benefits from January 29, 2014 to April 26, 2016 is granted



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


